Citation Nr: 9929697	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to July 
1942 and from June 1945 to June 1946.  He was a prisoner of 
war (POW) from April 1942 to July 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  By that decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  In a March 1997 decision , the Board 
concluded that the appellant had not submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for the cause of the veteran's death.  
The appellant subsequently filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).

In November 1998, the Court issued an order vacating and 
remanding the appellant's case to the Board.  The order 
states that the Board had denied reopening of the appellant's 
claim under the then-applicable standard set forth in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991), which had recently 
been invalidated by a decision by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Under the standard set forth in 
Colvin, evidence was considered new and material when it was 
"reasonably likely to change the outcome" of the prior 
decision.  In Hodge, the Federal Circuit Court determined 
that the Colvin standard was more stringent than the standard 
set forth in 38 C.F.R. § 3.156(a).  Under that regulation, 
new and material evidence is evidence that has not been 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Court remanded 
this case in order for the Board to apply the standard set 
forth in 38 C.F.R. § 3.156(a) and Hodge.


FINDINGS OF FACT

1.  In an August 1995 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.

2.  Evidence submitted since the August 1995 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The Board's August 1995 decision, which found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for the cause of the veteran's 
death, was final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

2.  Evidence submitted since the Board's August 1995 decision 
is not new and material; thus, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Service connection: cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection for certain chronic conditions, including 
cirrhosis of the liver and active tuberculosis, may be 
established where the condition was not diagnosed during 
service, but was manifested to a compensable degree within 
one year of the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).

Certain listed diseases may be service connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days to a degree of 10 percent or more at 
any time after discharge even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(c).  Such 
diseases do not include liver cirrhosis, esophageal varices, 
pulmonary tuberculosis, or cardiovascular disease.  (Beriberi 
heart disease, which covers ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity, is included in the list of POW presumptive 
diseases).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Finality-new and material evidence

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Service medical records are negative for any treatment or 
diagnoses related to a heart condition.  In an affidavit 
completed in June 1945, the veteran reported no wounds or 
illness during service.  Upon entrance into his second period 
of service in June 1945, the veteran's cardiovascular system 
was noted as normal.  The examiner also noted the presence of 
sibilant rales in the right lung and recommended that the 
veteran's service be limited in nature.  An x-ray report 
dated in May 1946 reportedly revealed a "radiographically 
healthy chest".  In an affidavit completed in January 1948, 
the veteran reported treatment from May 1942 to July 1942 for 
malaria and dysentery.

A certificate of death reveals that the veteran died on June 
[redacted], 1972.  Cause of death was noted on the death 
certificate as cardiorespiratory failure due to esophageal 
varices and liver cirrhosis.

In November 1972, the appellant filed a claim of entitlement 
to Dependency and Indemnity Compensation (DIC) benefits.  In 
August 1974, the RO denied the appellant's claim because the 
evidence did not show that the veteran's death was due to a 
service-connected disease or injury.  The veteran 
subsequently appealed that decision.

In an August 1974 statement to the RO, a Dr. F.P. reported 
that he had treated the veteran from the time he was freed as 
a prisoner of war in 1942 until the end of the war.  Dr. F.P. 
indicated that the veteran was suffering from chronic 
hepatitis and recurrent ascites, which manifested itself off 
and on.

In a March 1975 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  The 
Board found that there was no evidence of a heart disorder 
either incurred in or aggravated by service, and no evidence 
that demonstrated a relationship between the veteran's 
cardiorespiratory failure and service.

In August 1989, the appellant filed to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  She contended that her husband died in 1972 
from an ulcer and pulmonary tuberculosis.  In support of her 
claim, she submitted a signed statement from a Dr. Sta. Maria 
in which the doctor reported that he had treated the veteran 
for pulmonary tuberculosis from 1947 until 1955, and that 
during that time period he was prescribed the necessary 
medication for that ailment.

In August 1990, the RO reopened and denied her claim of 
entitlement to service connection for the cause of the 
veteran's death.  The record reflects that the appellant 
submitted a timely Notice of Disagreement as to this rating 
decision, but that following the issuance of a Statement of 
the Case by the RO, she failed to submit a timely Substantive 
Appeal.

In September 1992, she filed to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  At a personal hearing conducted at the RO 
in May 1993, she again contended that her husband had 
incurred pulmonary tuberculosis during service, which later 
caused his death in 1972.  She indicated that she had no 
additional statements to make except that she was very poor 
and in dire need of funds.  During her hearing two witnesses 
also testified on her behalf.  The first witness testified 
that he had been a POW with the veteran and that they had 
both become sick after their release.  He further testified 
that it  was his understanding that the veteran had died of 
pulmonary tuberculosis, which had been incurred during 
service.  The second witness testified that he had known the 
veteran when he was held as a POW during service.

In a Substantive Appeal submitted in August 1993, the 
appellant contended that the veteran had suffered from both 
pulmonary tuberculosis and beriberi disease while he was a 
POW, and that these illnesses led to his cardiorespiratory 
failure.


The Board's August 1995 decision

In an August 1995 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board found that the appellant had 
still submitted no competent evidence showing that the 
veteran had suffered from any cardiovascular disease either 
during service or following service; no competent evidence 
that the veteran's death was due to either beriberi disease 
or pulmonary tuberculosis; and no competent evidence that the 
veteran's death was in any way related to service.

Newly submitted evidence

In October 1995, the appellant again filed to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death.  She contended that the veteran's death 
was related to beriberi disease and that she was entitled to 
presumptive service connection under 38 C.F.R. § 3.309.

In support of her claim, the appellant submitted a signed 
affidavit from two neighbors who lived next to the appellant 
and the veteran for many years.  These neighbors reported 
that they remembered the veteran having shortness of breath, 
and swelling of his legs, ankles, and knees, since the 
1950's.  They also observed that the veteran often appeared 
pale and thin, and that he was often going to the doctor.

The appellant also submitted a signed affidavit from two men 
who were POWs alongside the veteran.  These men indicated 
that they and the veteran suffered from malaria, dysentery, 
and other sicknesses while they were held as POWs.  They also 
reported that in the years following service, they often 
observed the veteran in their hometown.  They indicated that 
he often appeared sick, with swelling in his feet, legs, and 
ankles, and that he often exhibited shortness of breath.

At a personal hearing held at the RO in August 1996, the 
appellant testified that when her husband was released by the 
Japanese in 1942, he was already suffering from shortness of 
breath, swelling of the lower extremities, malaria, beriberi 
disease, and dysentery.  She indicated that she believed the 
veteran was suffering from a heart condition but that she 
could not provide documentary evidence as he was never 
treated by a private physician for a heart condition during 
his lifetime.

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board notes in passing that the Court's November 1998 
order noted no specific defects in the Board's March 1997 
decision.  The only basis for remand stated was the Board's 
application of the later-invalidated Colvin standard. 

In August 1995, the Board determined that the appellant had 
not submitted new and material evidence to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.  That decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In order to reopen the claim, 
new and material evidence must have been submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

After reviewing the record, the Board is of the opinion that 
the appellant has not submitted new and material evidence 
sufficient to reopen her claim.  In August 1995, the Board 
denied the appellant's claim on the basis that the appellant 
had submitted no competent evidence showing that the 
veteran's death was related to any disease or injury incurred 
in service, and no competent evidence showing that the 
veteran had incurred any cardiovascular disease during or 
following service.  At the time of that decision, the 
evidence of record included the veteran's certificate of 
death, which listed the cause of death as cardiorespiratory 
failure due to esophageal varices and liver cirrhosis; and 
the appellant's own contentions that the veteran's death was 
related to pulmonary tuberculosis and beriberi disease, which 
she alleged were incurred by the veteran in service.  Prior 
to the Board's 1995 decision, the appellant had also 
submitted other lay testimony that the veteran had incurred 
these illness in service, and that they were related to his 
death, as well as the statements from Drs. F.P. and Sta. 
Maria.

Since filing to reopen her claim in October 1995, the 
appellant has submitted virtually identical statements to 
those submitted in her previous claim in which she contended 
that the veteran's death was due to beriberi disease, which 
he allegedly incurred in service.  However, although beriberi 
disease is one of the presumptive conditions listed under 
3.309, the veteran's death certificate reflects that he died 
of cardiorespiratory failure due to esophageal varices and 
liver cirrhosis.  The appellant has still submitted no 
competent medical evidence indicating that the veteran's 
death was at all related to beriberi disease and no competent 
evidence that the veteran ever suffered from either beriberi 
disease or ischemic heart disease during his lifetime.

Furthermore, the Board notes that there is no evidence that 
the appellant possesses the requisite medical training are 
expertise necessary to render her competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  

Therefore, because the appellant's lay statements are 
virtually identical to previously submitted statements, the 
Board finds that this additional evidence is merely 
cumulative of previously submitted evidence, and therefore, 
not so significant that it must be addressed in order to 
fairly decide the merits of the claim.

Since filing to reopen her claim, the  appellant has also 
submitted several statements from neighbors and other POWs 
regarding symptoms that the veteran exhibited during service 
and in the years following service, such as shortness of 
breath, and swelling of his legs, ankles, and knees.  While, 
the Board is cognizant that under 38 C.F.R. § 3.309(c), 
beriberi heart disease covers ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity, the Board finds that this testimony cannot service 
to reopen the appellant's claim.  She has still submitted no 
competent medical evidence that the veteran was ever 
diagnosed with ischemic heart disease either during service 
or following service, and no competent evidence that such 
disease was at all related to his death.  As noted above, the 
veteran's death certificate reflects that he died of 
cardiorespiratory failure due to esophageal varices and liver 
cirrhosis.  

The Board notes that although these lay witnesses may be 
competent to testify as to symptoms they observed, they are 
not competent to provide medical evidence as to matters such 
as medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, their 
testimony could not service to establish that the veteran 
ever suffered from ischemic heart disease or that such 
disease was at all related to his death.  See Moray, 5 Vet. 
App. at 211;  see also Routen, 10 Vet. App. at 186.  Thus, 
because these witnesses are not competent to provide such 
testimony, the Board finds that this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and therefore, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that the new evidence submitted 
by the appellant does not bear directly and substantially 
upon the specific matter under consideration, is merely 
cumulative of previously submitted evidence, and is not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
thus, the claim remains denied.

The Board notes that the appellant has recently contended 
that her claim should be reopened on the basis of the new and 
more liberalized regulations regarding presumptive service 
connection for POW's.  While the Board is cognizant of the 
Court's holding in Spencer v. Brown, 4 Vet. App. 283 (1993), 
whereby the Court held that when a provision of law or 
regulation creates a new basis of entitlement to veteran 
benefits, a claim under the new law is a claim separate and 
distinct from the claim previously denied prior to the 
liberalizing law or regulation,  the Board notes that the 
liberalization to which the appellant is referring occurred 
on August 24, 1993.  See Pub. L. No. 97- 37, 95 Stat. 935-37 
[codified at 38 U.S.C.A. § 1112(b)]; See also 38 C.F.R. § 
3.309(c) [amended on July 12, 1994, effective August 24, 
1993]  Thus, this change in the law occurred prior to the 
Board's August 1995 decision and has been previously 
addressed by the Board in regard to the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, the 1993 liberalization of 
regulations regarding POW's cannot serve to reopen the 
appellant's claim under the Court's ruling in Spencer.  
Furthermore, the Board notes that the changes made to the 
regulations in 1993 would nevertheless not affect the 
appellant's claim in this case because, as noted above, she 
has still submitted no competent evidence that the veteran's 
death was related to either beriberi disease or ischemic 
heart disease, or to any other presumptive disorder for POW's 
under 38 C.F.R. §  3.309(c).

The Board also notes that the veteran's death certificate 
lists liver cirrhosis as a cause of death, and that liver 
cirrhosis is listed under 38 C.F.R. § 3.309(a) as a chronic 
condition for which service-connected may be granted if it is 
shown to exist during service or within one year of discharge 
from service.  Additionally, the Board further notes that the 
appellant contended on several occasions during her previous 
claims that the veteran suffered from pulmonary tuberculosis, 
and that active tuberculosis is also listed as a chronic 
condition for which presumptive service connection may be 
granted under 38 C.F.R. § 3.309(a).  However, both of these 
issues were addressed by the Board in its August 1995 
decision.  By that decision, the Board concluded that the 
appellant had submitted no competent evidence that the 
veteran was diagnosed with liver cirrhosis within one year of 
discharge from service, and no competent evidence that the 
veteran's death was at all related to pulmonary tuberculosis.  
Since filing to reopen her claim, the appellant has made no 
further contentions regarding either liver cirrhosis or 
pulmonary tuberculosis, and has submitted no additional 
evidence regarding either of these disabilities.  Thus, the 
Board finds that these issues were previously addressed in 
the Board's August 1995 decision, and that the appellant has 
provided no new evidence or argument regarding these 
disorders that could provide a basis upon which to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death.


Additional Matters

Graves v. Brown

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board hereby advises the appellant that to complete her 
application to reopen the claim for service connection, the 
competent medical evidence referred to above must be 
submitted.  


Bernard v. Brown

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he or she has been prejudiced thereby.  In 
this case, the Board has carefully considered whether a 
remand of the appellant's claim is warranted for 
readjudication by the RO to specifically address the recent 
decision in Hodge.

In this case, the appellant has been instructed on numerous 
occasions of the need to submit new and material evidence to 
reopen her claim.  Additionally, at personal hearings held at 
the RO in May 1993 and August 1996, the appellant was 
provided with thorough and detailed explanations as to the 
reasons and bases for the prior denials of her claim.  She 
was also specifically instructed on the type of evidence that 
would best service to reopen her claim for service connection 
for the cause of the veteran's death.  Furthermore, the Board 
observes that in the March 1996 Statement of the Case that 
was issued by the RO, the appellant was specifically advised 
of the text of 38 C.F.R. § 3.156(a), which as noted above, 
provides that new and material evidence is evidence that has 
not been previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board further notes that the Court's November 1998 order 
clearly states that a "remand is necessary in order for the 
Board to apply 38 C.F.R. § 3.156(a) and Hodge."  In May 
1999, the appellant was notified that her case had been 
remanded to the Board for another decision, and she was 
afforded the opportunity to submit additional argument and 
evidence in support of her claim.  There is no indication in 
the record that the appellant ever responded to this letter.

For the reasons set forth above, the Board believe that the 
appellant has been given adequate notice of the need to 
submit evidence and argument in support of her claim pursuant 
to 38 C.F.R. § 3.156(a).  Furthermore, even assuming that the 
appellant has not been so advised pursuant to § 3.156, the 
Board finds that the appellant has received ample notice of 
the specific type of evidence that would best serve to reopen 
her claim, and that she will not be prejudiced by this 
decision.

In addition, the Board has taken into consideration the 
recent decision of the Court in Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999).  However, in that case, the Court 
held that a remand under Hodge would not be required if the 
underlying claim was not well grounded due to the absence of 
medical nexus evidence.  Such is the case in the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

As the Court observed in Winters, 12 Vet. App. at 207, the 
law does no require the performance of a useless act.  The 
appellant has been fully apprised of the applicable law, and 
there is no suggestion in this regard that a remand of this 
claim to the RO for readjudication would result in a 
different outcome than the Board's in this decision.  The 
appellant has not suggested the possible existence of any 
evidence that would warrant further inquiry on remand.  
Therefore, in these circumstances, the Board believes that a 
remand of this case would serve no useful purpose and would 
only impose unnecessary delay.  See 38 U.S.C. § 7261(b); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death not having been submitted, the benefit sought 
on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Court noted that the Board's March 1997 decision cited Smith (Isaac) v. Derwinski, 1 Vet. App. 178, 
179 (1991), which reaffirmed Colvin, 1 Vet. App. 171, 174 (1991).

